Case 1:18-cv-01472-DDD-JPM Document 98-1 Filed 09/11/20 Page 1 of 1 PageID #: 950




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION


  MONICA JOHNSON ET AL                         CASE NO. 1:18-CV-01472

  VERSUS                                       JUDGE DRELL

  WILLIAM E HILTON ET AL                       MAGISTRATE JUDGE PEREZ-MONTES


                     90-DAY TELEPHONE CONFERENCE NOTICE

        On _________________, the parties agreed to request the following be discussed

  during the 90-Day Telephone Conference before Magistrate Judge Perez-Montes:

         ISSUES                          REPORT AND MOTION(S)
                          [Alter form or supplement on separate page(s) if needed]
   Case status:


   Deadlines:


   Discovery:


   Settlement:


   Pending motions:

   Pretrial Conference
   & Trial:

   Other issues or
   requests for relief:



  For Plaintiff(s): _____________________ For Defendants: _________________________
